Citation Nr: 1427748	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  07-33 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetic retinopathy.

3.  Entitlement to service connection for peripheral neuropathy.

4.  Entitlement to service connection for a respiratory disability, claimed as sinusitis and nasal polyposis.

5.  Entitlement to service connection for a pulmonary disability, to include asthma, shortness of breath, and chronic cough.  

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a disability manifested by bone and joint pain.

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for a disability manifested by difficulty sleeping.

10.  Entitlement to service connection for a cardiovascular disability.

11.  Entitlement to service connection for a gastrointestinal disability.

12.  Entitlement to service connection for a gangrenous gallbladder.

13.  Entitlement to service connection for kidney disease.

14.  Entitlement to service connection for a hole in the big toe.

15.  Entitlement to service connection for a disability manifested by excessive bleeding.

16.  Entitlement to service connection for a psychiatric disorder, to include depression.

17.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

18.  Entitlement to special monthly compensation based on the need for aid and attendance.

19.  Entitlement to special monthly pension based on the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESSES AT HEARINGS ON APPEAL

The Veteran and M.B.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.   
This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2007 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The issues have been recharacterized to comport with the evidence of record.

Hearings on the matter of entitlement to service connection for diabetes mellitus were held in August 2007 and August 2009.  The hearing transcripts are of record.

In May 2010, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In March 2012, the Board informed the Veteran that the Acting Veterans Law Judge (AVLJ) who had conducted the August 2009 hearing was no longer employed by the Board, and that he had the option of requesting another hearing before the VLJ who would ultimately decide his appeal.  See 38 C.F.R. § 20.707.  By correspondence dated in April 2012 the Veteran declined to have another hearing. 

The issue of entitlement to service connection for diabetes mellitus was denied by the Board in June 2012.  However, pursuant to a settlement agreement in the matter of National Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the June 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the AVLJ that conducted the August 2009 hearing.  In order to remedy any potential error, the Board notified the Veteran in September 2013 of an opportunity to receive a new hearing and/or a new decision from the Board.  In December 2013, the Veteran stated that he did not desire a new hearing, but did request that the June 2012 decision be vacated and a new decision issued in its place.  The June 2012 decision was then vacated by an April 2014 Order to Vacate issued by the Board.  

A May 2012 rating decision denied all of the claims with the exception of the claim for service connection for diabetes mellitus.  The Veteran filed a timely notice of disagreement with the decision later that month.  Thus, the issues are currently before the Board and have been listed on the title page.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in August 2010, which concluded that the Veteran's diabetes mellitus did not have its onset during service, nor did it manifest to a compensable degree in the year immediately following the Veteran's separation.  

The examination does not address the Veteran's contentions that he had symptoms of diabetes in the one-year period following his discharge from service, even though he was not diagnosed until January 1979  The Veteran contends that he was placed on a restricted diet and had a non-healing leg sore in 1978, which may have been due to latent diabetes.  Clinical notes from 1978 reflect that the Veteran was overweight and that he was placed on a restricted diet.  He was also treated for a leg sore during this period of time.  

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the Veteran's claim for service connection for diabetes mellitus.  A new diabetes examination must be scheduled.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As to the remaining claims, the Veteran submitted a timely notice of disagreement with respect to the May 2012 decision to deny service connection for each of the claimed disabilities.  The AOJ has not and must now issue a statement of the case (SOC) on these issues.  See Manlincon, 12 Vet. App. at 238.  These claims must then be returned to the Board only if the benefits continue to be denied and the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Updated VA treatment records must be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records since January 2010.  If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA diabetes examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes had its onset during service or within the first post-service year.

The examiner is advised that, although a urinalysis conducted at service discharge did not detect glucose, urinalyses conducted in March 1979 and May 1979 were also negative, although they were accompanied by blood serum results showing clearly elevated fasting blood sugar values.  Thus, the negative urinalysis at service discharge is not a reliable indicator.  

The examiner must review the clinical notations from the Veteran's treating physician, Dr. C., from 1977 to 1979, as well as the service treatment records in determining whether the Veteran's diabetes had its onset during the first post-service year, from August 1977 to August 1978.  Attention is directed to the August 1977 notation of weight gain and the prescription of a restricted diet, and an August 1978 reference to a sore on the Veteran's leg, which the Veteran has testified would not heal.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Provide a SOC for the remaining service connection claims.

4.  Then, readjudicate the claim for service connection for diabetes mellitus.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




